Order filed February 2, 2012.




                                          In The

                       Fourteenth Court of Appeals
                                      ____________

                                  NO. 14-11-00847-CR
                                    ____________

                      TONY KAREEN WHITFIELD, Appellant

                                             V.

                           THE STATE OF TEXAS, Appellee


                       On Appeal from the 232nd District Court
                                Harris County, Texas
                           Trial Court Cause No. 1277164


                                         ORDER

       Appellant was convicted of aggravated robbery after a jury trial. On September 28,
2011, the trial court sentenced him to confinement for thirty-five years in the Institutional
Division of the Texas Department of Criminal Justice. Appellant filed a timely notice of
appeal and affidavit of indigence. On September 28, 2011, the trial court ordered the
court reporter to prepare and file the reporter’s record without charge to appellant. On
October 10, 2011, appellant filed a written designation of matters to be included in the
reporter’s record. The reporter’s record in this case was due November 28, 2011, but it
was not filed. See Tex. R. App. P. 35.2. On December 12, 2011, the clerk of this court
sent a letter to Arlene Webb, the official court reporter, informing her that the record had
not been filed. No response was filed. Accordingly, we issue the following order:

       We order Arlene Webb, the official court reporter, to file the record in this appeal
on or before March 2, 2012. If Arlene Webb fails to file the record as ordered, the court
may order her to appear before this court, on a date certain to show cause why she should
not be held in contempt for not filing the record as ordered.


                                      PER CURIAM




                                             2